Exhibit 10
 
.1
 
APPOINTMENT AND INDEMNITY OF
 
SUCCESSOR
 
TRUSTEE
OF THE AMENDED AND RESTATED
 
TRUST AGREEMENT BETWEEN
PHILLIPS PETROLEUM
 
COMPANY AND WESTAR
 
BANK
 
This instrument
 
dated
 
July____, 2020,
 
effective
 
as of ___________
 
2020
 
(the “Effective
 
Date”)
 
by and
between
CONOCOPHILLIPS COMPANY
 
(“Company”)
 
and
WELLS FARGO BANK, N. A.
 
(“Successor
Trustee”):
 
WHEREAS,
 
Company
 
established the Amended
 
and Restated
 
Trust Agreement
 
between
 
Phillips
 
Petroleum
Company
 
and Weststar
 
Bank
 
(the “Trust” or “Trust Agreement”) to
 
provide
 
certain
 
benefits
 
to a select group
of management
 
or highly
 
compensated
 
employees
 
on June 23, 1995 and
 
subsequently
 
amended
 
on July 27,
2020;
 
 
WHEREAS,
 
the Trust holds
 
all monies and
 
other
 
property,
 
together
 
with the
 
income
 
thereon,
 
as may
be paid
 
or transferred
 
to it in accordance
 
with the terms and conditions of the arrangements
 
covered
 
by the
Trust;
 
 
WHEREAS,
 
the Company,
 
pursuant
 
to Section 11.4
 
of the Trust Agreement,
 
desires to
 
appoint
 
Wells
Fargo Bank,
 
National
 
Association,
 
as Successor Trustee, to
 
replace
 
Weststar
 
Bank,
 
now Arvest Bank,
 
(the
“Predecessor Trustee”)
 
upon
 
its removal;
 
and
 
the Successor Trustee desires to accept
 
its appointment
 
as
successor trustee
 
of the Trust and
 
serve as
 
trustee
 
in accordance
 
with the provisions of the Trust Agreement
with the
 
following clarification
 
as of the Effective
 
Date:
 
the Company
 
waives the right to enforce
 
Section 10.3
of the Trust
 
Agreement;
 
 
NOW, THEREFORE,
 
the parties
 
hereto
 
agree to
 
undertake
 
the following actions:
 
1.
 
Beginning on
 
the Effective
 
Date, the Company
 
appoints the Successor Trustee to
 
act
 
as the sole
trustee
 
under
 
the Trust,
 
replacing the
 
Predecessor Trustee.
 
 
2.
 
The Successor
 
Trustee
 
hereby
 
acknowledges,
 
confirms,
 
and
 
accepts
 
its appointment
 
as trustee
 
and
agrees to
 
act
 
as Successor Trustee
 
under
 
the Trust in accordance
 
with the terms thereof and
 
in
accordance
 
with this Agreement.
 
The Successor
 
Trustee
 
hereby
 
agrees to
 
accept
 
all assets presently
held in the Trust
 
and
 
agrees to deposit such assets
 
under
 
the terms of
 
the Trust Agreement.
 
3.
 
In consideration
 
of the agreement
 
herein of Successor Trustee
 
to become
 
trustee
 
of the Trust,
Company
 
understands
 
and agrees the Successor Trustee shall have
 
no obligation, duty
 
or liability with
respect to any
 
period of time prior to
 
its becoming
 
Successor Trustee;
 
a.
 
to determine
 
whether any
 
claims, losses or damages
 
exist with respect to the
 
Trust, or
b.
 
to pursue or take
 
any
 
action with respect to any
 
claims, losses or damages
 
which exist with
respect to the
 
Trust, or
c.
 
to review the performance
 
by or acts of the Predecessor Trustee or to
 
determine
 
whether a breach
of trust exists with respect
 
to the
 
Trust or has
 
been
 
committed
 
by the Predecessor Trustee, or
d.
 
to remedy
 
any
 
breach
 
of trust which exists with respect
 
to the
 
Trust, or
e.
 
to compel
 
the Predecessor
 
Trustee
 
to deliver the
 
trust corpus to
 
it.
 
4.
 
The Company
 
further agrees to indemnify and
 
hold harmless
 
the Successor Trustee from
 
any
 
claims,
losses or damages
 
(including, but
 
not
 
limited to, costs, expenses
 
and
 
legal fees):
 
 
 
 
 
 
 
a.
 
which exists as
 
of the Effective
 
Date
 
with respect to
 
the Trust;
b.
 
which arise out
 
of or in connection
 
with:
i.
 
acts
 
or omissions with Predecessor
 
Trustee, or any
 
actions
 
taken
 
prior to the Effective
Date
 
with respect
 
to the
 
Trust;
ii.
 
failure of
 
Successor Trustee
 
to determine
 
whether any
 
claims, losses or damages
 
exist
with respect
 
to the
 
Trust or arise out
 
of or in connection
 
with any
 
acts
 
or omissions which
occurred
 
prior to
 
the
 
date
 
hereof
 
with respect to the Trust;
iii.
 
failure of
 
Successor Trustee
 
to determine
 
whether a breach
 
of trust exists with respect
 
to
the Trust or has
 
been
 
committed
 
by the Predecessor Trustee; and
 
iv.
 
failure of
 
the Successor Trustee
 
to compel
 
the Predecessor Trustee
 
to deliver trust
property
 
to it.
 
 
5.
 
“Wells Fargo
 
Bank,
 
N. A.”
 
shall be substituted
 
throughout
 
the Trust Agreement in lieu of Weststar
Bank.
 
6.
 
Except
 
as herein above
 
set out and
 
in consideration
 
of the covenants
 
and promise of the Company
contained
 
herein, the Successor Trustee agrees to
 
perform
 
its duties and
 
obligations as described in
and
 
under
 
the Trust Agreement
 
(the terms
 
and
 
conditions
 
of which are
 
incorporated
 
herein) and
applicable
 
laws and
 
regulations for the duration
 
of its term as
 
Successor Trustee.
 
In the event
Successor Trustee
 
becomes
 
aware
 
of any
 
claim, loss, breach
 
or damage
 
with respect to the Trust it will
promptly
 
inform
 
the Company.
 
7.
 
This Agreement
 
shall be governed
 
by and
 
construed
 
in accordance
 
with the internal laws
 
of the
 
State
of Oklahoma
 
applicable
 
to agreements
 
made and
 
to be performed
 
entirely within such State, without
regard to
 
the conflicts
 
of law principles of
 
such
 
State.
 
 
IN WITNESS WHEREOF,
 
the parties hereto
 
have
 
set their hands
 
and
 
seals the day
 
and year
 
first above
mentioned.
 
 
CONOCOPHILLIPS COMPANY
 
By:
Name:
Title:
 
 
WELLS FARGO BANK,
 
N. A.
 
As Successor Trustee
 
By:
Name:
Title:
 